Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid distribution module in claims 1 and 16 understood to be a fan.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “includes a hot side distribution fan which causes the second portion of said fluid material to be cooled” which is considered indefinite.  Claim 6 requires that the second portion is heated, not cooled so it is unclear how it could be cooled by the fan.  For the purpose of examination, this limitation is interpreted that the fluid material on the second portion is heated.
Claim 18 recites “includes a hot side distribution fan which causes the second portion of said fluid material to be cooled” which is considered indefinite.  Claim 6 requires that the second portion is heated, not cooled so it is unclear how it could be cooled by the fan.  For the purpose of examination, this limitation is interpreted that the fluid material on the second portion is heated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20070234742), hereinafter referred to as Aoki and Miller (US Patent No. 3943726), hereinafter referred to as Miller.

With respect to claim 6, Aoki teaches (Figure 1) teaches a temperature modulation assembly for a motor vehicle’s passenger compartment (Figure 1, is a seat in a vehicle compartment with air introduced, paragraph 26), comprising:
an assembly housing (seat 1) and defining an enclosure (inside of the seat) having a lower internal portion (lower internal portion is the part under Peltier element 52B, 52b), an upper internal portion (the part above 52B, 52a), a front region (bottom front of the seat) and a pair of opposing side regions (top of seat where passages 2 are and bottom of seat where passage 6b is);
a front vent integral with said front region (unlabeled but clear front vent seen before section 4b in the entrance of the front of the seat);
at least one side screen integral with at least one of said pair of opposing side regions (the series of holes 2, paragraph 49 in the seat can be considered with the top of the seat to form a screen);
a thermoelectric Peltier cooler (52B, paragraph 26) integral with said assembly housing (its inside the housing) and having a first side and a second side and configured to transfer, heat from the first side to the second side when supplied with electricity (heat is transferred between first side where 52a is and second side where 52b in with the direction controlled by how the current is flowing, paragraph 30), wherein said thermoelectric Peltier cooler is oriented such that the first side is positioned in said lower internal portion and said second side is positioned in said upper internal portion (this is the orientation as seen in the figure, the lower portion can be considered the first side and the upper the second); 
a fluid distribution module integral with said assembly housing and adapted to draw a fluid material into the assembly housing (blower 51B brings air into the seat, paragraph 26), cause a first portion of said fluid material to be cooled by operation of the first side of the thermoelectric Peltier cooler and directed out of the lower internal portion and the assembly housing, and cause a second portion of said fluid material to be heated by operation of the second side of the thermoelectric Peltier cooler and directed out of the upper internal portion and the assembly housing (depending on which configuration is being made the upper portion can be the heated portion and the lower portion the cooled, paragraph 30).

Aoki does not teach an assembly panel configured to convert sunlight into electricity, where the Peltier cooler receives electricity that originates at the assembly panel such that the assembly housing is integral with said assembly panel and the operation is based on when supplied with electricity that originated at the assembly panel.

Miller (Figure 1) teaches that to power an air conditioning system that solar energy cells are used (solar energy cells 14 pass energy to a battery and then to the air conditioner, Column 2, lines 2-17).  This is done to provide the cooling system without added fuel consumption (Column 1, lines 26-28)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Miler to have provided solar energy cells (which at least one of can be considered an assembly panel) on the vehicle of Aoki which provide power to the Peltier cooler (as it is one of the powered components of the air conditioning system) in order to be able to power the cooling system without adding to the fuel consumption of the vehicle. 

With respect to 7, Aoki as modified teaches additionally comprising a cool side heat sink attached to the first side of the thermoelectric Peltier cooler (heat exchanger 52b, paragraph 30, which is the cool side depending on which operation was being performed).

With respect to claim 8, Aoki as modified teaches wherein said fluid distribution module includes a cool side distribution fan which causes the first portion of said fluid material to be cooled and directed out of the lower internal portion and the assembly housing (the blower 51B can be considered this fan as it would cause air to flow over the lower portion, and depending on which configuration heat emitting or heat absorbing, paragraph 30, the air would be cooled in the lower portion).

With respect to claim 9, Aoki as modified teaches wherein said fluid distribution module includes a cool side distribution fan which causes the first portion of said fluid material to be cooled and directed out of the lower internal portion and the assembly housing (the blower 51B can be considered this fan as it would cause air to flow over the lower portion, and depending on which configuration heat emitting or heat absorbing, paragraph 30, the air would be cooled in the lower portion).

With respect to claim 10, Aoki as modified teaches additionally comprising a hot side heat sink attached to the second side of the thermoelectric Peltier cooler (heat exchanger 52a, paragraph 30 would act as the heat sink and would be hot side depending on which operation was being performed).

With respect to claim 11, Aoki as modified teaches wherein said fluid distribution module includes a hot side distribution fan which causes the second portion of said fluid material to be cooled and directed out of the upper internal portion and the assembly housing (the blower 51B can be considered this fan as it would cause air to flow over the upper, and depending on which configuration heat emitting or heat absorbing, paragraph 30, the air would be heated in the upper portion).

With respect to claim 12, Aoki as modified teaches wherein said fluid distribution module includes a hot side distribution fan which causes the second portion of said fluid material to be cooled and directed out of the upper internal portion and the assembly housing (the blower 51B can be considered this fan as it would cause air to flow over the upper, and depending on which configuration heat emitting or heat absorbing, paragraph 30, the air would be heated in the upper portion).	With respect to claim 13, Aoki as modified does not teach additionally comprising a battery integral with said assembly housing and operative to store electricity that originated at the assembly panel.

Miller teaches that storage battery is provided between the solar energy cells and the air conditioner (Figure 1, 23, Column 2, line 4).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a battery between the assembly panel which stores electricity and distributes it in turn to the Peltier cooler of Aoki based on the teaching of Miller since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the storage battery would allow energy to be stored when the full energy is not needed for the cooling system and for when the energy provided by the solar cells is not sufficient to provide power to the cooling system for it to be provided by the stored energy.

With respect to claim 14, Aoki as modified does not teach additionally comprising a charge controller operative to at least manage the supply of electricity from the assembly panel to the battery and the storage of such electricity in the battery.

Miller teaches a voltage regulator (22) is provided between the solar energy cells and the storage battery (Column 2, lines 1-5).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Miller to have when using a storage battery and solar energy cells to have provided a voltage regulator between them since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the voltage regulator would provide the correct voltage for charging the battery based on the received energy from the solar cells and thus regulate both the supply of the electricity to the battery and the storage of the electricity in the battery.  As broadly claimed, the voltage regulator can be considered a controller as it provides the required operation of managing the supply and storage by changing the voltage to allow it to be supplied and stored.



With respect to claim 15, Aoki as modified teaches wherein said fluid distribution module includes at least one intake fan operative to draw the fluid material into the lower internal portion and the upper internal portion of the assembly housing (the blower 51B can be considered this fan, which brings air into both portions, paragraph 26).

With respect to claim 16, Aoki teaches (Figure 1) teaches a temperature modulation assembly for a motor vehicle’s passenger compartment (Figure 1, is a seat in a vehicle compartment with air introduced, paragraph 26), comprising:
an assembly housing (seat 1) and defining an enclosure (inside of the seat) having a lower internal portion (lower internal portion is the part under Peltier element 52B, 52b), an upper internal portion (the part above 52B, 52a), a front region (bottom front of the seat) and a pair of opposing side regions (top of seat where passages 2 are and bottom of seat where passage 6b is);
a front vent integral with said front region (unlabeled but clear front vent seen before section 4b in the entrance of the front of the seat);
at least one side screen integral with at least one of said pair of opposing side regions (the series of holes 2, paragraph 49 in the seat can be considered with the top of the seat to form a screen);
a thermoelectric Peltier cooler (52B, paragraph 26) integral with said assembly housing (its inside the housing) and having a first side and a second side and configured to transfer, heat from the first side to the second side when supplied with electricity (heat is transferred between first side where 52a is and second side where 52b in with the direction controlled by how the current is flowing, paragraph 30), wherein said thermoelectric Peltier cooler is oriented such that the first side is positioned in said lower internal portion and said second side is positioned in said upper internal portion (this is the orientation as seen in the figure, the lower portion can be considered the first side and the upper the second); 
a fluid distribution module integral with said assembly housing and adapted to draw a fluid material into the assembly housing (blower 51B brings air into the seat, paragraph 26), cause a first portion of said fluid material to be cooled by operation of the first side of the thermoelectric Peltier cooler and directed out of the lower internal portion and the assembly housing, and cause a second portion of said fluid material to be heated by operation of the second side of the thermoelectric Peltier cooler and directed out of the upper internal portion and the assembly housing (depending on which configuration is being made the upper portion can be the heated portion and the lower portion the cooled, paragraph 30),
a cool side heat sink attached to the first side of the Peltier (heat exchanger 52b, paragraph 30, which is the cool side depending on which operation was being performed),
a hot side heat sink attached to the second side of the thermoelectric Peltier cooler (heat exchanger 52a, paragraph 30, which is the hot side depending on which operation was being performed).

Aoki does not teach an assembly panel configured to convert sunlight into electricity, where the Peltier cooler receives electricity that originates at the assembly panel such that the assembly housing is integral with said assembly panel and the operation is based on when supplied with electricity that originated at the assembly panel.

Miller (Figure 1) teaches that to power an air conditioning system that solar energy cells are used (solar energy cells 14 pass energy to a battery and then to the air conditioner, Column 2, lines 2-17).  This is done to provide the cooling system without added fuel consumption (Column 1, lines 26-28)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Miler to have provided solar energy cells (which at least one of can be considered an assembly panel) on the vehicle of Aoki which provide power to the Peltier cooler (as it is one of the powered components of the air conditioning system) in order to be able to power the cooling system without adding to the fuel consumption of the vehicle. 

Aoki does not teach a battery integral with said assembly housing and operative to store electricity that originated at the assembly panel.

Miller teaches that storage battery is provided between the solar energy cells and the air conditioner (Figure 1, 23, Column 2, line 4).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a battery between the assembly panel which stores electricity and distributes it in turn to the Peltier cooler of Aoki based on the teaching of Miller since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the storage battery would allow energy to be stored when the full energy is not needed for the cooling system and for when the energy provided by the solar cells is not sufficient to provide power to the cooling system for it to be provided by the stored energy.


With respect to claim 17, Aoki as modified teaches wherein said fluid distribution module includes a cool side distribution fan which causes the first portion of said fluid material to be cooled and directed out of the lower internal portion and the assembly housing (the blower 51B can be considered this fan as it would cause air to flow over the lower portion, and depending on which configuration heat emitting or heat absorbing, paragraph 30, the air would be cooled in the lower portion).

With respect to claim 18, Aoki as modified teaches wherein said fluid distribution module includes a hot side distribution fan which causes the second portion of said fluid material to be cooled and directed out of the upper internal portion and the assembly housing (the blower 51B can be considered this fan as it would cause air to flow over the upper, and depending on which configuration heat emitting or heat absorbing, paragraph 30, the air would be heated in the upper portion).

With respect to claim 19, Aoki as modified teaches wherein said fluid distribution module includes at least one intake fan operative to draw the fluid material into the lower internal portion and the upper internal portion of the assembly housing (the blower 51B can be considered this fan, which brings air into both portions, paragraph 26).
	
With respect to claim 20, Aoki as modified does not teach additionally comprising a charge controller operative to at least manage the supply of electricity from the assembly panel to the battery and the storage of such electricity in the battery.

Miller teaches a voltage regulator (22) is provided between the solar energy cells and the storage battery (Column 2, lines 1-5).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Miller to have when using a storage battery and solar energy cells to have provided a voltage regulator between them since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the voltage regulator would provide the correct voltage for charging the battery based on the received energy from the solar cells and thus regulate both the supply of the electricity to the battery and the storage of the electricity in the battery.  As broadly claimed, the voltage regulator can be considered a controller as it provides the required operation of managing the supply and storage by changing the voltage to allow it to be supplied and stored.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kmetz et al. (US PG Pub 20090000311).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763